Citation Nr: 1642032	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  12-25 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent prior to June 30, 2010 and a rating in excess of 70 percent thereafter for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse



ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1971.

These matters come before the Board of Veterans' Appeals (Board) from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico. 

For clarification purposes, the Board notes that historically, the Veteran's claim for service connection for PTSD was originally denied in a December 2007 rating decision.  Following this denial, the Veteran made a timely appeal to the Board.  In October 2009, the Board denied service connection for PTSD and the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  While the appeal was pending before the Court, the RO issued a May 2010 rating decision granting service connection for PTSD, with a 30 percent rating effective January 1, 2006.  Thereafter, in an April 2011 Memorandum Decision, the Court vacated the Board's October 2009 decision denying service connection for PTSD.  The Court then remanded the matter to the Board for further proceedings consistent with this decision.

In a subsequent December 2011 decision, the Board dismissed the Veteran's claim for service connection as the matter was now granted in full.  See Grantham v. Brown, 114 F. 3d 1156 (Fed. Cir. 1997).  The Board also remanded the present claims for increased rating and entitlement to TDIU.  In pertinent part, the Board determined that the Veteran filed a timely notice of disagreement (NOD) with the May 2010 rating decision which granted his initial rating.  Unfortunately, the RO failed to issue a statement of the case following this NOD, which therefore required Board remand.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  Finally, the claim for TDIU was remanded to allow for initial adjudication by the RO.  See e.g., Bernard v. Brown, Vet. App. 384 (1993).  

That said, during the pendency of the Veteran's appeal the RO issued a January 2011 rating decision increasing his rating from 30 to 70 percent disabling effective June 30, 2010 (previously considered his date of claim).  Since this increase did not constitute a full grant of the benefit sought, the increased initial evaluation issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

In connection with these appeals, the Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge in July 2016.  A transcript of that hearing has been associated with the claims file


FINDINGS OF FACT

1.  For the period prior to June 30, 2010, the Veteran's PTSD is shown to have resulted in occupational and social impairment with deficiencies in most areas.

2.  The Veteran's PTSD is not shown to have resulted in total occupational and social impairment during the entirety of the appeal period.

3.  The evidence of record demonstrates that the Veteran's PTSD renders him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 70 percent, but no higher, for PTSD have
been met for the period prior to June 30, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for a 100 percent PTSD rating have not been met for the entirety of the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2015).

3.  The criteria for TIDU have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

The duty to notify has been met.  See July 2010 and September 2011 VCAA Letters and July 2016 Board Hearing Transcript.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...." See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  His pertinent service, VA and private treatment records are of record.  In addition, the Veteran has been provided appropriate VA examinations, which are found to be adequate for rating purposes.  

In that regard, the Board notes that the Veteran testified to a worsening in his PTSD symptomology since his most recent VA examination in 2012.  See Board Hearing Transcript.  Typically, when there is an indication that the disability has worsened, the matter is remanded for a new examination to obtain current findings.  Snuffer v Gober, 10 Vet App. 400 (1997), Caffrey v Brown, 6 Vet App. 377 (1994).  However, as will be illustrated below, the symptomology most recently described by the Veteran and his wife would not support the assignment of a 70 percent rating under the applicable code.  The Veteran's multiple positive social relationships do not support the assignment of a 100 percent rating.  Therefore, the Board finds that the current VA examinations of record are adequate for adjudication purposes and no prejudice is caused by not providing a new VA examination.  

The Board acknowledges that the Veteran also testified to receiving inpatient treatment for alcohol dependence and associated PTSD symptomology between his last VA examination and his Board hearing.  These records are not in evidence.  A remand to obtain these records is not necessary.  As will be discussed below, the Board has granted entitlement to TDIU based upon his PTSD symptomology.  This 100 percent rating will cover the period in which he reported receiving inpatient care.  Therefore, the Board finds the Veteran will not be prejudiced.

Finally, as stated, these matters were remanded in December 2011 for further development.  Such development was accomplished with the issuance of a July 2012 Statement of the Case.  See Stegall v. West, 11 Vet. App. 268 (1998); 

For the above reasons, the Board finds that VA has complied with the duties set forth in 38 C.F.R. §3.103 (c)(2) and that the Board can adjudicate the claims based on the current record.  No further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d. 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Laws and Regulations

Disability ratings are determined by comparing a Veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).

Diagnostic Code 9411 addresses PTSD.  Under that code, a 70 percent rating for PTSD is provided for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating for PTSD is provided for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §§ 4.125-4.130. 

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association 's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). See 38 C.F.R. § 4.130 (2014).

Factual Background

The Board notes it has reviewed all of the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.

In January 2006, the Veteran underwent a psychiatric evaluation with a licensed social worker.  See Vet Center treatment medical records.  The contents and symptomology discussed within this record were noted as being present since service separation.  With regard to symptomology, the Veteran suffered from: recurrent thoughts of battle, avoidance of reminders of Vietnam, sleep disturbance and impairment, periodic nightmares, hypervigilance, "hyperstartle reaction," social impairment and problems with anger.  He was prescribed medication for depression and insomnia.  He was also noted to regularly self-medicate with alcohol particularly as a means of inducing sleep.  

Mental status evaluation noted a neat appearance with an anxious manner, average intelligence and appropriate speech.  He was oriented to time, place and person.  His memory was normal and his affect appropriate.  Motor activity was tense and he had fair judgment.  There was no evidence of delusions, disorganized thinking, hallucinations or reports of suicidal/homicidal ideation.  At the time of examination, he had been employed for 29 years and married for 28 years.  His GAF score was 50.

In August 2009 correspondence, the Veteran's wife reported that he rarely saw family and his only friends were his grandchildren.  She also confirmed his difficulty with staying asleep.

In May 2010, the Veteran was afforded a VA examination.  He reported not seeking medical treatment for his PTSD since 2006.  On examination, he was determined to have functional impairment.  His PTSD caused sleep impairment, diminished interests, avoidant behavior, nightmares, intrusive recollections, difficulty relating to people and constant anxiety and irritability around all non-family members.  He also had social withdrawal and verbal anger which was easily triggered when frustrated.  Although the Veteran maintained a relationship with his wife and children, he reported regular angry outbursts.  As to friends, he reported previously having "drinking buddies," but losing contact with them due to deaths and moves.  

Examination was negative for delusions, hallucinations, poor hygiene, problems with activities of daily living (ADL), inappropriate/obsessive/ritualistic behavior, panic attacks, or suicidal/homicidal ideations.  His overall impulse control was fair with no episodes of violence.  Thought content was unremarkable, but he was noted to have a "paucity of ideas" and below average intelligence.  Remote memory was normal, however, recent and immediate memory were both mildly impaired.  These memory difficulties were not considered severe enough to interfere with his work.  Correspondingly, the examiner noted impairment in his occupational functioning because of his poor social interaction and verbal flare-ups when frustrated.  Significantly, the Veteran reported that his coworkers "learned to leave him alone until his mood passes."  Overall, the examiner noted that the Veteran's PTSD caused mildly problematic sleep disturbances, an inability to fully engage in his family life and no appreciably effect on his work.  His GAF score was 55.



In addition, the examiner opined that the Veteran's drinking problem appeared to be independent of his PTSD.  The examiner specified that decreased alcohol use would not affect his PTSD symptomology; just as decreased PTSD symptomology would not affect his alcohol use.  No rationale was provided for this determination.

Thereafter, the Veteran filed an NOD in June 2010 indicating his desire for an increased initial rating.  In July 2010 correspondence, L. P. reported the Veteran continued to suffer from difficulty sleeping as well as irritability, depression and exaggerated startle.  She reported his unwillingness to visit family and general hypersensitive mood.  Correspondingly, also in July 2010, J. K. a former coworker reported working with the Veteran for 37 years.  J. K. reported that whenever approached the Veteran appeared very nervous and would sometimes get "very upset."  J. K. also reported that over time the Veteran became more distant and began to appear as if his mind "was somewhere else."  

In July 2010, the Veteran was afforded a second VA examination.  With regard to symptomology, the Veteran suffered from functional impairments including: social detachment and loss of interest, sleeping difficulties, nightmares, daily intrusive thoughts, hypervigilance, exaggerated startle, irritability or outbursts of anger, difficulty concentrating, avoidance, and panic attacks.  He had no suicidal or homicidal ideations or episodes of violence.  He maintained good impulse control and conducted ADLs including feeding himself, hygiene and dressing appropriately.  His remote memory was noted as moderately impaired, but his recent and immediate memories were normal.   

With regard to a personal life, he reported "getting along well" with his wife, children and grandchildren.  Although, he reported no friendships, he indicated being in contact with "buddies in [his] same unit" from service.  As to work life, he reported getting along with his boss and coworkers who looked up to him.  However, he also indicated that some of his coworkers "occasionally tease[d]" him by dropping heavy objects to make him jump.  In turn, he would threaten them and inform his boss.  His GAF score was 50.

The examiner opined that his PTSD did not result in total occupational and social impairment.  However, his PTSD did cause deficiencies in his judgment, thinking, family relationships, work and mood.  As to judgment, the examiner noted that the Veteran had stopped treatments for PTSD, depression and alcohol dependence since 2006.  He stopped treatment despite his knowledge that his associated symptomology was severe.  With regard to thinking impairment, the examiner cited to his reported, and witnessed, considerable disruptions in memory and concentration.  As to familial relationships, the examiner noted impairment in his desire to participate in familial activities outside of the home and his continued choice of emotionally avoidant tactics.  With regard to work, the examiner noted his relationships with coworkers were compromised by his irritability and reactivity to loud sounds.  Finally, his mood was affected by his PTSD causing irritability, tearfulness, horror and depression.

In addition, the examiner discussed the relationship between the Veteran's PTSD and his use of alcohol and drugs.  The examiner considered his dependence on alcohol and cannabis to be secondary to his PTSD.  The examiner explained the Veteran's dependence on these substances was a tool of extreme avoidance to "buffer himself" from his PTSD induced anxiety, intrusive memories and sleep impairment.  

On September 2011 VA examination, the Veteran's PTSD symptomology was opined to be in the mild to moderate range.  His symptoms were noted to be less frequent and intense than on his June 2010 examination; however, his cannabis and alcohol use were now considered excessive and increasing.  Reported symptomology included: difficulty in establishing and maintaining effective work and social relationships, intrusive recollection, nightmares, intense fear, irritability, thought avoidance and depression.  He reported still suffering from impaired ability to fall and stay asleep, but with less difficulty.  There was no evidence on examination of suicidal or homicidal ideation, obsessional rituals, near continuous panic or depression, neglect of hygiene, impairment of thought or communication, persistent delusions or hallucinations, grossly inappropriate behavior, or inability to perform ADLs.  Memory and concentration were within normal limits.

He described stable marital and familial relationships.  In that regard, he reported living with his wife and two of his three children.  He also indicated that he went shopping and out to dinner with his wife, as well as, spending time with his grandchildren.  However, he endorsed instances of detachment where he would spend an entire day drinking alone in his garage.  As to employment, the Veteran reported retiring because he objected to his new management.  He said "they were trying to bug [him and] to change things."  He added that his wife suggested he retire before he was fired.  He stated a belief that he "would still be [employed] if the manager had left [him] alone."  The Board notes he denied any interference in his occupational functioning from his PTSD symptoms, excessive alcohol consumption or his use of cannabis.  The examiner opined that the symptoms of his alcohol and cannabis dependence could not be separated from his PTSD symptomology.  His GAF score was 55.

Finally, the examiner opined that the Veteran had occupational and social impairment with reduced reliability and productivity.  He indicated that the Veteran was able to obtain and maintain substantially gainful employment because there was no functional impairment attributable to his service connected PTSD with respect to physical or sedentary activity.  The rationale for this conclusion was predicated on his long work history with the same employer, his retirement being voluntary and his denial of occupational impairment.   

In November 2011, the Veteran reported retiring from his employment as a chef because of new management.  He stated that he tried to get along with this management, but slowly became unable to control his anger.  Specifically, he reported management instituted kitchen tours looking for infractions "to bug us."  The Veteran reported his wife told him he should retire once he began reporting to her that he wanted to "burn [his new supervisor] with hot boiling water or throw him in a kettle of boiling water." 

Between June and July 2012, the Veteran attended substance disorder treatment meetings as well as examinations.  See New Mexico HCS treatment records.  Symptoms reported during this period included: intrusive thoughts, difficulty concentrating, exaggerated startled response, panic attacks, recurrent distressing dreams, sleep impairment, avoidance, and hypervigilance.  He also reported suffering from a "heavy flashback" of Vietnam on July 4th.  Mental status reports revealed he remained appropriately dressed with cooperative, pleasant, polite and calm behavior.  His moods ranged between good and fine and his affects were congruent or euthymic.  His speech remained within normal limits.  He consistently denied any auditory and/or visual hallucinations or suicidal/homicidal ideations.  His thoughts were linear, goal oriented and rational and his memory/concentration were ok.  His insight and judgment ranged between good, fair and poor.  In addition, he was noted to have a supportive family and history of stable relationships.  His GAF score during this period was 65.

On July 2012 VA examination, the examiner determined his symptoms were in the mild range which constituted improvement since the September 2011 examination.  His symptoms included intrusive recollections, avoidance, crying spells, difficulty concentrating, hypervigilance, exaggerated startle, and panic attacks less than once a month.  He denied sleep disturbances, excessive worry, irritability, anger problems, suicidal or homicidal ideations, impairment of ADLs or auditory/visual hallucinations.  

Moreover, his marital and parental functioning was noted as stable and satisfying.  Specifically, he reported engaging with each of his children almost daily and assisting his daughter with yard work.  He also reported going on vacations to his cabin several times a year and visiting his siblings once a year.  Finally, the examiner opined that his moderate to severe alcohol dependence could be separated from his PTSD, but provided no rationale.  As to employment, the Veteran reported leaving his previous position because the new management "gave [him] a hard time...wanted to hire a new chef with new ideas...[and] came in bugging [and] harassing [him]."  He reported having fantasies of harming his new superior, but did not have a specific plan or intention.  He reported leaving his employment at the insistence of his wife, because she feared he would lose his benefits and or go to jail.  


In concluding, the examiner found the Veteran to have occupation and social impairment with occasional decreased work efficiency and intermittent periods of inability to perform occupation tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner then specified that his alcohol dependence accounts for more than three quarters of his social and occupational impairment.  His PTSD symptoms only contributed barriers to employment of minimal interference in concentration, memory and social interaction.  Moreover, he would have mild interference in adaptability and stress tolerance.  The examiner opined that minimally adequate functioning in these facets meets the requirements in most employment settings.  In rationalizing his ability to obtain and maintain employment, the examiner noted that he had stable occupational functioning for nearly 37 years of employment. 

In July 2016, the Veteran testified before the undersigned.  At the hearing he testified to symptoms of difficulty sleeping, detachment, isolation, hypervigilance, outbursts and anger.  He reported seeking regular inpatient treatment for a "couple of years" for alcohol addiction which he associated with his PTSD anger issues.  Additionally, he testified, and his wife supported, that on occasion he would sit alone in a daze for hours in his garage.  

As to socialization, he testified to seeing his children every day and enjoying spending time with his grandchildren.  He reported regularly going to church and traveling on vacation to a family cabin.  However, he testified to having a problem with socializing with adults including his adult son.  With regard to employment, he specified that he left his employment because it "seem[ed] like everyone was on [his] back" and his supervisors were yelling at him.  Although he reported not getting formal reprimands he was warned that he could not yell at customers.  Finally, his wife reported that his symptoms were causing him to change from a friendly person to someone who was unpredictably angry and prone to making his family cry.  


	(CONTINUED ON NEXT PAGE)


Analysis

For the period prior to June 30, 2010, and resolving all doubt in his favor, the Veteran's PTSD is shown to have resulted in occupational and social impairment with deficiencies in most areas.  He has had deficiencies in most areas including work, judgment, thinking and mood, as well as, family and interpersonal relations.  Affecting these areas are symptoms of unprovoked irritability, anger, depression, difficulty adapting to stressful circumstances, limited social skills, impaired memory, concentration, hyperarousal and exaggerated startle.  Clinical evidence also reflects that he has not fully comprehended the severity of his on-going disability.  This is best noted by his lack of comprehension on September 2011 VA examination wherein he stated his drug use, alcohol consumption and PTSD symptomology did not affect his ability to perform his job in anyway.  As such, the Board finds that an initial 70 percent evaluation is warranted prior to June 30, 2010.

The Board acknowledges that there are conflicting opinions of record as to the extent of the relationship between the Veteran's PTSD symptomology and his alcohol and cannabis dependencies.  Nonetheless, the Board finds the evidence to be in equipoise and has therefore accord all noted symptomology, including impairment, to his service connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

That said, the Board finds that the Veteran did not meet the criteria for a disability rating in excess of 70 percent for his PTSD at any time during the claims period.  The evidence clearly establishes that the Veteran's PTSD symptoms totally impair his ability to work.  However, the record does not establish that he also had total social impairment as is required for a 100 percent PTSD schedular disability rating. 

In regard to social impairment, the record establishes that although there are signs of dysfunction, he has maintained a relationship with wife, children, grandchildren and other family members.  He sees and interacts with his immediate family on a daily basis.  Moreover, he reports that some of his best interactions are with his wife and grandchildren.  To that point, the Veteran has maintained a fulfilling, personal relationship with his wife for over thirty years.  The record also specifies that he regularly goes on vacation with her. All of these positive interpersonal relationship belies the notion of there being total social impairment.

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321 (b)(1) (2015).  The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The record shows that the manifestations of his disability are contemplated by the schedular criteria.  To the extent that the Veteran reported inpatient hospital treatment for alcohol abuse related to his PTSD, the Board notes that his TDIU covers the period in which he reported inpatient treatment.  Further while the Veteran has not worked since 2011, the issue of entitlement to a TDIU has been addressed separately.  Overall, there is no indication that the average industrial impairment from the disability would be to such a degree as to warrant the assignment of a higher disability rating than that granted herein.  Accordingly, the Board finds that referral for extra-schedular consideration is not warranted.  38 C.F.R. § 3.321 (b)(1) (2013); Thun v. Peake, 22 Vet. App. 111 (2008).

Entitlement to TDIU

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (a)(1).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16 (a).  In such an instance, if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id.  


The Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a TDIU.  38 C.F.R. §§ 3.341 (a), 4.19.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16 (b).

The Veteran is currently service-connected for PTSD and perforate ear drum which has a noncompensable rating.  A 70 percent rating has been assigned for his PTSD for the entire appeal period.  As he has a single disability that is 60 percent disabling or more, the schedular requirements under 38 C.F.R. § 4.16 (a) have been met.  Indeed, after a review of the evidence, the Board determines that the Veteran is unemployable due to his service connected PTSD alone, which would meet the schedular requirements of 4.16(a). 

The record reflects that the Veteran's highest level of education is one year of high school and he has been unemployed since 2011.  See Veteran's May 2011 Application for Increased Compensation based on Unemployability.  His only form of employment has been as a hospital chef from 1974 until 2011.  Id.  

Initially, the Board acknowledges that the VA examination opinions of record did not indicate that the Veteran's PTSD precluded him from obtaining and maintaining substantially gainful employment.  Nevertheless, upon reviewing the entirety of the record, a TDIU is warranted.  The ultimate issue of whether a TDIU should be awarded is not a medical issue, but a determination of law for the adjudicator.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013); Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011). 

In the instant case, VA examiners opined that the Veteran's PTSD disability did not preclude employment because he maintained his position as a chef for over 30 years.  That said, the primary consideration for the Board is whether the Veteran is able to secure and maintain substantially gainful employment.  In that regard, review of the record suggests that the only reason the Veteran maintained his employment for 30 years was because previous supervisors/staff knew his behavior and triggers.  They were able to work around his disability to the point that he never truly felt the repercussions of his PTSD symptomology in the work place.  

This proposition is supported by the Veteran's reports that prior to this change in management he was essentially never questioned about his actions.  Rather, the kitchen staff allowed him to do as he wished and "learned to leave him alone until his mood passe[d]."  See May 2010 VA examination report.  Importantly, once the Veteran's routine changed he began to lash out on customers and developed desires to harm his supervisor.  See July 2012 VA examination report.  To the Board, his almost immediate deterioration highlights his limited ability to adjust or manage stressful situations. 

In this regard, the Board finds it unrealistic that the Veteran could maintain employment in his previous field.  Specifically, if he were unable to adjust to standard changes, regarding inspection and supervision in his current position, it is unlikely that he would be able to sufficiently handle changes in an entirely new environment.  Rather, he is likely to suffer frustration, anxiety and eventually anger.  Notably, although employers can be accommodating, it is highly unlikely that consistent outbursts on customers or coworkers by a new employee will be tolerated.  Finally, paired with these considerations are the Veteran's other symptoms of a general difficulty with concentration and socializing even when not under stress. 


In the Board's view, it is abundantly clear that the Veteran's social and occupational functioning is significantly impaired.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013) ("applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").  His PTSD symptomology causes him to be at a minimum unpredictably aggressive and abusive.  It is highly unlikely that he would realistically be able to obtain and maintain gainful employment.  Accordingly, TDIU is therefore warranted on the basis of his service connected PTSD.


Special Monthly Compensation

Issuance of a TDIU in turn raises the issue of entitlement to special monthly compensation (SMC).  In that regard, the Board has considered the decision of the Court in Bradley v. Peake, 22 Vet. App. 280 (2008).  In Bradley the Court held that, SMC might be warranted when a separate award of a TDIU rating, predicated on a single disability (perhaps not ratable at the schedular 100 percent level), is considered together with another disability separately rated at 60 percent or more. See 38 U.S.C. A. §1114 (s); see also Buie v. Shinseki, 24 Vet. App. 242, 250 (2011). 

The Board does not find that an SMC rating is for application.  Here for the entirety of the appeals claim period, the Veteran's PTSD was his sole service connected disability rated as at least 60 percent disabling.  Moreover, the record does not contain an indication that the Veteran has been rendered housebound.  Rather, the record reflects that he traveled to meetings, homes of extended relatives, therapy sessions and other locations throughout the pendency of the appeal.  As such, the concerns addressed in Bradley and Buie are not present, and the Board needs not further address whether SMC ratings are warranted during the pendency of the appeal.


	(ORDER ON NEXT PAGE)



ORDER

Entitlement to an initial rating in excess of 30 percent for PTSD prior to June 30, 2010 is granted.

Entitlement to an initial rating in excess of 70 percent for PTSD for the entirety of the claims appeal period is denied.

Entitlement to TDIU is granted, subject to the statutes and regulations governing the payment of monetary awards.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


